Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 4, 5, 7, 10-11, 13, 23 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers et al. (US 2013/0076649).
Claim 1 , Myers discloses a display device comprising: a display panel (14) configured to display an image (Figs 1 and 2); a cover window (52, Fig. 3) on a first surface of the display panel including a tactile pattern (Fig. 3); an actuator (70) which is disposed on a second surface of the display panel opposite the first surface and overlapping the tactile pattern in a width direction of the display panel (Fig. 7), and 
wherein the actuator is configured to output a sensing voltage according to applied pressure (In configurations in which cover layer 14C is flexible, component 70 may contain an actuator such as a piezoelectric actuator 70. Piezoelectric actuators may vary in shape (e.g., thickness) in response to applied control voltages and may produce an output voltage when compressed (i.e., the piezoelectric element in component 70 may serve as a force sensor in addition to serving as a controllable actuator). A user of device 10 may exert force on flexible display 14 in direction 72. If desired, flexible display 14 may be deformed to exert a mechanical pressure on component 70, inducing a voltage which may be transmitted to device 10. [0063]) and generate vibrations according to applied driving voltages (Virtual buttons may include … a ringer on/off/vibrate switch [0047], [0063]). 
Claim 4, Myers discloses the tactile pattern is forming on the surface of the cover window (52, Fig. 3).
Claim 5, Myers discloses the tactile pattern includes a transparent plastic ([0053], [0069]).
Claim 7, Myers discloses the tactile pattern is an embossed pattern protruding from the cover window (Fig. 6).
Claims 10-11, Myers discloses the tactile pattern has a polygonal or oval shape (Fig. 3)
Claims 13 and 23, Myers discloses a display device comprising: a display layer configured to display an image; a sensor electrode layer disposed on the display unit and configured to sense a touch of user ([0039], [0051], Fig. 2); and a plurality of actuators ( 126 Fig.14) under the display layer configured to output a sensing voltage according to applied pressure and generate vibrations according to applied driving voltages ([0063]).
Claim 26, Myers discloses a display device comprising: a display panel (14) configured to display an image (Figs 1 and 2); a cover window (52, Fig. 3) on a first surface of the display panel including a tactile pattern (Fig. 3); a plurality actuator (70) which are disposed on a second surface of the display panel opposite the first surface and overlapping the tactile pattern in a width direction of the display panel ([0063], Fig. 7), and wherein the actuators are configured to output a sensing voltage according to applied pressure  [0063]) and generate vibrations according to applied driving voltages (Virtual buttons may include … a ringer on/off/vibrate switch [0047], [0063]).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 2, 14, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al in view of McClure et al. (US 2017/0068318).
Myers discloses a piezoelectric material ([0063]), 
wherein the piezoelectric material is configured to output the sensing voltage according to pressure and generate the vibrations according to a first driving voltage among the driving voltages ([0063]).
Myers does not disclose but McClure discloses disposing a piezoelectric vibration layer between a first and second electrodes ([0065], Fig. 12). It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to use McClure’s disclosure in the invention of Myers because this is one of the known ways to construct an actuator.

6.	Claim(s) 3, 6, 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al.
Claim 3, Myers discloses an actuator driver configured to convert the sensing voltage into sensing data which is digital data and outputs the sensing data, receive driving data to vibrate the actuator, and configured to convert the driving data into driving voltages and apply the driving voltages to the actuator ([0063]).  Myers does not explicitly disclose a threshold value. However, it is well known in the art to set a threshold value in a pressure sensing tactile device to prevent the device from accidentally activated. Therefore, it would have been obvious to one of ordinary skill in the art to a set threshold value in Myers’s invention to prevent the actuator from accidentally activated and generated unintended vibration.
Claims 6, 8-9 and 12, Myers does not explicitly disclose but is well known in the art that a tactile/key pattern can be disposed on a hole pattern on a cover window, an intaglio pattern formed on the cover window, include a bent portion of a cover window, or include a plurality of dots. Therefore, it would have been obvious to one ordinary skill in the art use the known form and shape of the tactile/key pattern for Myers’ tactile pattern because a tactile/key pattern can be constructed in any form and shape.

7.	Claims 15-22, 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record does not teach or suggest the claimed limitations.

8.	Claims 28-31 are allowed.
	The prior art of record does not teach or suggest the claimed limitations.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOON Y CHOW/Primary Examiner, Art Unit 2627